Contrary to the appellants’ contention, RPAPL 1371 does not bar the instant action. New York law mandates that where a debt is secured by mortgages on two properties, and foreclosure of the first mortgage leaves a deficiency, the failure to obtain a deficiency judgment bars further proceedings to foreclose the second mortgage (see, RPAPL 1371; Sanders v Palmer, 68 NY2d 180). This requirement, however, applies only to mort*673gages secured by property located in New York State (see, Provident Sav. Bank & Trust Co. v Steinmetz, 270 NY 129; Yager v Rubymar Corp., 35 Misc 2d 517). Here, since the previous foreclosure action concerned property located in Florida, the fact that the plaintiff did not obtain a deficiency judgment in that action does not bar the instant action, which seeks to enforce the assignment of a mortgage secured by property located in New York State.
The appellants’ remaining contentions lack merit. Copertino, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.